Citation Nr: 1809549	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-26 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  His decorations include the Parachute Badge.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned judge in March 2014.  A transcript of the proceeding is of record.


FINDING OF FACT

It is as likely as not the Veteran's bilateral hearing loss and tinnitus are the result of his military service - including conditions, namely, otitis media, which he experienced in service in combination with repeated exposure to excessively loud noise and consequent injury (i.e., acoustic trauma).


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated during active military service in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, to establish this entitlement, requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of a relevant injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Whether lay versus medical evidence is needed to support a claim is determined on a case-by-case basis and dependent on the type of condition being claimed.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

According to 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service treatment records (STRs) do not reveal any complaint, diagnosis, or treatment for tinnitus.  But service connection is permissible even in this circumstance if the evidence as a whole, including that pertinent to service, establishes the disability now being claimed is the result of the Veteran's service.  38 C.F.R. § 3.303(d).

The Veteran was afforded a VA ear examination in November 2010.  He reported having constant hearing loss and tinnitus since the 1970s, so since shortly after his time in service (when recognizing that his service ended in 1969). 

The Veteran also had a VA audiological examination in November 2010.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
65
60
LEFT
15
15
40
65
65

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.

The Veteran reported that his tinnitus began intermittently and was then continuous in both ears.  The examiner reported that the Veteran indicated that he felt that the onset of the hearing loss and tinnitus was approximately 15 years prior, so in 1995 or thereabouts.  The examiner also mentioned the Veteran reported exposure to loud noise in service.
After examination the examiner noted that the pure tone threshold testing obtained at induction to and separation from military service were of record.  Hearing thresholds at both times were found to be within normal limits for the frequencies tested.  The examiner explained that when one has suffered from otitis media there could be a low-frequency conductive hearing loss present.  The hearing thresholds in the low frequencies at the examination were within normal limits and consistent with what was found at separation from military service.  Therefore, the examiner determined there were no residuals from the otitis media the Veteran had experienced in the left ear while in the service.  The examiner continued to note that, once the otitis has cleared, thresholds do return to normal limits.  The examiner repeated that the low frequency thresholds were within normal limits on testing.  High frequency hearing loss, which was found, was reported to be sensorineural.  The examiner repeated that the Veteran stated that the hearing loss and tinnitus had an onset of approximately 15 years prior.  Thereafter, the examiner rendered the opinion that the Veteran's hearing loss and tinnitus were less likely as not caused by or a result of the otitis media he had experienced in the left ear while in the service.

A December 2011 addendum indicates the opinion rendered in November 2010 remained unchanged.

In a statement dated in July 2012, the Veteran reported that he had been having ear problems for 40 years, so dating back to around his time in service.  He reported that his ear problems had first started during basic training in cool, damp conditions.  He said he had to stay at the pistol range until he qualified without ear plugs.  His duties required him to pull motor patrol in an open cab jeep in winter months which brought ear discomfort and infections.  He had to perform security around running jet engines and parachuted out of C-141 jet aircraft.  He believed those exposures contributed to his ear problems, including his bilateral hearing loss and constant hissing in his ears (i.e., tinnitus) now being claimed.


In a statement dated in July 2012, the Veteran's spouse reported that she was married to him for 44 years.  She noticed that he was having ear problems before he got out of the service.  She said it had gotten progressively worse as the years went on and that at the time of the statement he could not hear her if his head was turned away.  

During his hearing before this judge, the Veteran reported his noise exposure in service and indicated that everything really started with the infections.  He testified that he had just tolerated his hearing loss for all the years.  He added that in the last couple of years his hearing loss and tinnitus had gotten worse.  However, when asked whether he had experienced hearing loss and tinnitus since service (even if at first less severe), he responded affirmatively.  Further, the representative argued that the medical opinion against the claim was based on incorrect facts as the Veteran had attested that he was having hearing problems for the last 40 years, so not just since when the VA examiner had surmised it had started.

Entitlement to service connection for bilateral hearing loss and tinnitus is warranted because the evidence supporting the claims is as probative (competent and credible) as the evidence against them.  In this circumstance VA must resolve this reasonable doubt in the Veteran's favor and grant the claims.  38 C.F.R. § 3.102.  The report of the November 2010 VA audiology examination confirms he has sufficient bilateral (left and right ear) hearing loss to be considered an actual ratable disability for VA compensation purposes - that is, according to the threshold minimum requirements of 38 C.F.R. § 3.385.  But there still has to be attribution of this hearing loss, also his tinnitus, to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And the medical and other evidence regarding this critical element of causation is in relative equipoise, which, to reiterate, means as supportive of the claims as against them.


Although the examiner in November 2010 rendered the opinion that the Veteran's bilateral hearing loss and tinnitus were not related to his otitis media in service, the examiner did not render an opinion concerning whether these conditions, instead, were associated with or the result of the Veteran's repeated exposure to loud noise in service and consequent injury (acoustic trauma).

Hearing loss and tinnitus are conditions specifically contemplated by 38 C.F.R. § 3.309(a) (i.e., chronic conditions, per se), as such the Veteran is permitted to show continuity of symptomatology since service under § 3.303 (b) as an alternative means of linking these claimed disorders to his service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Indeed, this is especially true when also considering that this applicable VA regulation, 38 C.F.R. § 3.303(b), only requires continuous symptoms, not instead continuous treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Moreover, tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994). Tinnitus is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this condition like this ringing, buzzing, roaring, or clicking sound mentioned. He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).

The Veteran resultantly is competent to identify decrease in hearing acuity and these manifestations of tinnitus (e.g., ringing, buzzing, roaring, clicking, etc.), and his spouse similarly is competent to attest to his difficulty in hearing her speak.

The Board finds the Veteran credible with regards to his claim that he has experienced persistent symptoms of bilateral hearing loss and tinnitus since his period of active duty service.  He has reported that he was exposed to loud noise in service, including while jumping out of C-141s.  He has been awarded the Parachute Badge.  His receipt of that badge is consistent with the circumstances, conditions and hardships of his service.  38 U.S.C.A. § 1154(a).

In the Statement of the Case (SOC), it was noted there was a moderate probability that the Veteran was exposed to hazardous noise based upon his military occupational specialty (MOP) of military police (MP).  In a statement dated in July 2012, he reported that he had been having ear problems for 40 years, so since his time in service.  He added that his ear problems had first started during his basic training.  In addition, he testified during his hearing before this Board that symptoms of bilateral hearing loss and tinnitus had begun during his period of active duty service and had persisted ever since.  Still yet, the Board also finds credible his wife's testimony that he has experienced ear problems since service that have gotten progressively worse over time.

So when considering this collective body of evidence, both for and against these claims, the Board finds that at the very least the evidence regarding the cause and onset of the Veteran's bilateral hearing loss and tinnitus is in equipoise, meaning as supportive of the claims as against.  Thus, affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology). Rather, this need only be an "as likely as not" proposition, which in this instance it is for the reasons and bases discussed.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus also is granted.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


